DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 12NOV2020 has been entered. No new matter has been entered. Applicant' s amendments have overcome 112(b) rejections previously set forth in the Non-Final Office Action mailed 12MAY2020. Applicant's arguments filed 12NOV2020 have been fully considered.
Regarding WOODSIDE (REMARKS P8-9 as filed), the arguments are directed to withdrawn claims 1,3-4. Further arguments are directed towards methods, when the claims are directed toward devices.
Regarding VAN VLASSELAER (REMARKS P10-11 as filed), the arguments are directed to withdrawn claims 1,3-4. Additionally, Applicant argues that VAN VLASSELAER has an annular member with a permanently opened central opening. Applicant pointed out a different embodiment not relied upon in the rejection. See the embodiment of Fig. 3 and C7/L11-25. See also the embodiment of Figs. 2A,B disclosing a vertical partition #30. Further arguments are directed towards methods, when the claims are directed toward devices.
Election/Restrictions
Newly amended claims 1-4 (previously generic) and newly added claim 11 are directed to an invention that is restricted from the invention originally claimed for the following reasons:

Since applicant has received an action on the merits for the originally presented invention including SPECIES A: Embodiment 1; Figs. 1-12 where the guide is a narrow wall of the tube (spec. P7/L4-12), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 1-4,11 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WOODSIDE (US 20140087360).
Regarding claim 5, WOODSIDE teaches a method and insert for density gradient separation (title, Figs.) including a container (centrifuge tube, Fig. 7 #50) for centrifugation comprising an insert (Figs. 1,7 #10) for the centrifugation container, capable of separation of liquid samples having a desired density range, forming biological fluids (par. [0002,0014]), the insert comprising a partition (member, Fig. 1 #12) that separates an interior of the container into an upper chamber (above member 
and wherein a guide (e.g. centrifuge tube wall) is proximate the aperture along which separation liquids flow to the lower chamber of the centrifugation container.
Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN VLASSELAER (US 5648223).
Regarding claim 5, VAN VLASSELAER teaches methods for enriching breast tumor cells (title, Figs.) including a container (see outer tube of Fig. 6A) for centrifugation comprising an insert (C6/L17-18) for the centrifugation container, capable of separation of liquid samples having a desired density range, forming biological fluids (abstract), the insert has comprising a partition (Figs. 6A #12A) that separates an interior of the container into an upper chamber (above member #12A) and a lower chamber (below member #12B), and the partition has an aperture (Fig. 3 #40,14),
and wherein a guide (tube wall, Fig. 6A) is proximate the aperture along which separation liquids flow to the lower chamber of the centrifugation container.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777